DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Wangerow on 2/22/2022.
The application has been amended as follows:
Claim 1:
In line 9, “wears away” has been amended to recite --burns or melts off--.
Claim 10:
In line 1, “Claim 9” has been amended to recite --Claim 1--.
Claim 11:
In line 13, “wears away” has been amended to recite --burns or melts off--.
Claim 20:
In line 1, “Claim 19” has been amended to recite --Claim 11--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Schuler and Krebs are the closest art of record regarding the use of a removable gap ring. Krebs was previously cited to teach a method of dissolving the gap ring to remove it. The amendments to the claims overcome this reference. Schuler (see paragraph 10) teaches (bold added for emphasis):
the sealing element can also be mechanically removable, for example by forming it as a thin sheet or by providing a predetermined breaking point or a film hinge to a component of the motor-driven actuator, the sealing element being destroyed, broken out, opened, wholly or partially folded down or otherwise removed prior to the installation, by the installation or by the putting into operation of the motor-driven actuator at its intended location.

In this case, the examiner submits that as applied to Enokijima et al., the gap ring would be sandwiched between the first and second plates. Putting the recliner heart into operation as taught by Schuler would involve relatively rotating the plates. A thin gap ring as taught by Schuler would be destroyed by the relative movement, which the examiner submits would involve friction to produce the requisite shearing forces. However, Schuler does not necessarily teach relatively rotating the plates to produce sufficient friction - and specifically heat - to melt or burn the gap ring. Schuler does use heat as an alternative to mechanical destruction, but the heat source is an oven or similar device used in heat treating the final product during the manufacturing thereof (e.g. paragraph 30).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Matthew P Travers/             Primary Examiner, Art Unit 3726